Title: To George Washington from Timothy Pickering, 7 April 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State April 7. 1796.
        
        The Secretary of State has the honour to lay before the President of the U. States, copies of the estimates relative to the treaties with Great Britain, Spain, Algiers & the Indian Tribes northwest of the river Ohio, and a copy of the letter from the Secretary to the President of the Senate & to the Speaker of the House of Representatives, which accompanied those estimates, when he laid the same before Congress, agreeably to the Message of the President of the United States with which he communicated to each House the Treaty with his Catholic Majesty.
        
          Timothy Pickering.
        
      